DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 12-17 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214920 to Frenkel in view of U.S. Patent No. 4,698,258 to Harkins et al.; the chloro methoxy fat diethylene glycol dinitrate sheet and WO 2013/055961 (Frenkel ‘961).
Regarding claim 1:  Frenkel teaches a composition comprising:
(a) a polymer (e.g. polyvinyl chloride/PVC; Frenkel ¶ [0150]);
(b) a non-phthalate bio-based plasticizer (Frenkel ¶ [0002]).  These compounds have been interpreted to be bio-based because they are derived from vegetable oils and are not phthalates;
(c) a stabilizer (Frenkel ¶ [0166]-[0167]).
(d) a co-stabilizer (Frenkel ¶ [0156]-[0165]).
Frenkel is silent concerning the composition being formed into the shape of a floor tile.  Harkins teaches surface coverings such as floor tiles (Abstract, 1:53-25) made from polyvinyl chloride (PVC) resins that contain plasticizer and stabilizers (Harkins 5:54-62).  Frenkel and Harkins are analogous art in that they are concerned with the same field of endeavor, namely sheet materials formed from plasticized and stabilized PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to shape the invention of Frenkel into a unit such as a vinyl composition floor tile (a type of surface covering), with the motivation of selling it to make money, since PVC tiles are profitable (Harkins 1:53-65).
Frenkel indicates that epoxidized soybean oil (ESBO) can be present (Frenkel ¶ [0003]).  Frenkel ‘961 teaches ESBO plasticizers for PVC.  Frenkel and Frenkel ‘961 are analogous art in that they are concerned with the same field of endeavor, namely plasticizing PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to use the claimed plasticizer, as taught by Frenkel ‘961, in the invention of Frenkel with the motivation of leaching less plasticizer (low volatility and less extraction properties; Frenkel ‘961 ¶ [0012]).
Frenkel is silent concerning the claimed chloro-methoxy fat diethylene glycol dinitrate bio-based plasticizer.  This species of plasticizer is not novel and is known from the chloro methoxy fat diethylene glycol dinitrate sheet dated 10/28/2015 in the IFW.  Frenkel and the chloro methoxy fat diethylene glycol dinitrate sheet are analogous art in that they are concerned with the same field of endeavor, plasticizing PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add to, or to substitute some the plasticizer of Frenkel for the plasticizer of the data sheet.  The motivation in doing so 
Regarding claim 3:  Frenkel teaches polyvinyl chloride (Frenkel ¶ [0150]).
Regarding claim 4:  Frenkel does not measure the bio-based content of the plasticizer according to ASTM-D6866 as claimed.  This limitation has been interpreted to be inherent, since 100% of the plasticizer in Frenkel comes from biological sources such as vegetable oil and metabolic/biological byproducts like diols, glyercols and acetates.
Regarding claim 7:  Frenkel teaches the stabilizer at 0.05 to 5 parts by weight (Frenkel ¶ [0168]) which meets the claimed range with sufficient specificity.
Regarding claims 12-13:  Frenkel teaches lubricants such as calcium stearate (Frenkel ¶ [0173]).
Regarding claims 14-15:  Frenkel teaches fillers such as talc, among other claimed species (Frenkel ¶ [0181]).
Regarding claims 16-17:  Frenkel teaches pigments such as titanium dioxide/TiO2 among other claimed species (Frenkel ¶ [0183] and [0181]).
Regarding claims 56-57:  Claims 56-57 are product-by-process claims. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.
The product of claims 56-57 is a bio-based plasticizer derived from a natural oil containing an ester bond due to the reaction with an alcohol.  Although Frenkel does not prepare the claimed materials using a fermentation process, the product of Frenkel reads on the invention as claimed because it is derived from a natural oil (e.g. vegetable oil or fatty acid) in routes A, D, F) and is esterified with an alcohol (e.g. diol in Route A or monoglyceride in Route F).  It is submitted that although Frenkel forms the ester bonds in the natural oils by a method different than the claimed method, the plasticizers of Frenkel read on the claimed plasticizers due to the product-by-process method presently used to claim the present plasticizer.
Regarding claim 58:  Frenkel is silent concerning the claimed chloro-methoxy fat diethylene glycol dinitrate bio-based plasticizer.  The originally filed specification admits that chloro-methoxy fat diethylene glycol dinitrate is prepared by means of fermentation of natural oils to produce fatty acids that undergo a lipid exchange reaction with an alcohol followed by chlorination to form a high molecular weight ester structure (¶ [0016] of US ‘931).
The chloro methoxy fat diethylene glycol dinitrate data sheet indicates that chloro methoxy fat diethylene glycol dinitrate is a plasticizer for PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add to, or to substitute some the plasticizer of Frenkel for the plasticizer of the data sheet.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see data sheet, Product Description).
s 18-21, 23-25, 27 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214920 to Frenkel in view of U.S. Patent No. 4,698,258 to Harkins et al. ; the chloro methoxy fat diethylene glycol dinitrate sheet and WO 2013/055961 (Frenkel ‘961).
Regarding claims 18-21 and 23-25:  Frenkel teaches a composition comprising:
(a) a polymer (e.g. polyvinyl chloride/PVC; Frenkel ¶ [0150]);
(b) a non-phthalate bio-based plasticizer (Frenkel ¶ [0116]).  These compounds have been interpreted to be bio-based because they are derived from vegetable oils;
(c) a stabilizer (Frenkel ¶ [0166]-[0167]).
(d) a co-stabilizer (Frenkel ¶ [0156]-[0165]).
The plasticizer in Frenkel is used at 10-60 phr (Frenkel ¶ [0188]) which meets the claimed range with sufficient specificity.  Frenkel does not measure the bio-based content of the plasticizer according to ASTM-D6866 as claimed but the plasticizer in Frenkel has been interpreted to be 100% bio-based because comes from biological sources such as vegetable oil and metabolic/biological byproducts like diols, glycerols and acetates, whereas PVC has been interpreted to be not bio based because it is made from a chemical process.
Frenkel is silent concerning the composition being formed into a vinyl composition floor tile.  Harkins teaches surface coverings such as floor tiles (Abstract, 1:53-25) made from polyvinyl chloride (PVC) resins that contain plasticizer and stabilizers (Harkins 5:54-62).  Frenkel and Harkins are analogous art in that they are concerned with the same field of endeavor, namely sheet materials formed from plasticized and stabilized PVC.  At the time of the Frenkel into a unit such as a vinyl composite floor tile (a type of surface covering), with the motivation of selling it to make money, since PVC tiles are profitable (Harkins 1:53-65).
Frenkel indicates that epoxidized soybean oil (ESBO) can be present (Frenkel ¶ [0003]).  Frenkel ‘961 teaches ESBO plasticizers for PVC in about 10-50 phr (Frenkel ‘961 ¶ [0039]).  Frenkel and Frenkel ‘961 are analogous art in that they are concerned with the same field of endeavor, namely plasticizing PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to use the claimed plasticizer, as taught by Frenkel ‘961, in the invention of Frenkel  with the motivation of leaching less plasticizer (low volatility and less extraction properties; Frenkel ‘961 ¶ [0012]).
Frenkel is silent concerning the claimed chloro-methoxy fat diethylene glycol dinitrate bio-based plasticizer.  This species of plasticizer is not novel and is known from the chloro methoxy fat diethylene glycol dinitrate sheet dated 10/28/2015 in the IFW.  Frenkel and the chloro methoxy fat diethylene glycol dinitrate sheet are analogous art in that they are concerned with the same field of endeavor, plasticizing PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add to, or to substitute some the plasticizer of Frenkel for the plasticizer of the data sheet.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see chloro methoxy fat diethylene glycol dinitrate sheet data sheet, Product Description).
Regarding claim 27:  Frenkel teaches the stabilizer at 0.05 to 5 parts by weight (Frenkel ¶ [0168]) which meets the claimed range with sufficient specificity.
Regarding claims 59-60:  Claims 59-60 are product-by-process claims. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.
The product of claims 59-60 is a bio-based plasticizer derived from a natural oil containing an ester bond due to the reaction with an alcohol.  Although Frenkel does not prepare the claimed materials using a fermentation process, the product of Frenkel reads on the invention as claimed because it is derived from a natural oil (e.g. vegetable oil or fatty acid) in routes A, D, F) and is esterified with an alcohol (e.g. diol in Route A or monoglyceride in Route F).  It is submitted that although Frenkel forms the ester bonds in the natural oils by a method different than the claimed method, the plasticizers of Frenkel read on the claimed plasticizers due to the product-by-process method presently used to claim the present plasticizer.
Regarding claim 61:  Frenkel is silent concerning the claimed chloro-methoxy fat diethylene glycol dinitrate bio-based plasticizer.  The originally filed specification admits that chloro-methoxy fat diethylene glycol dinitrate is prepared by means of fermentation of natural oils to produce fatty acids that undergo a lipid exchange reaction with an alcohol followed by chlorination to form a high molecular weight ester structure (¶ [0016] of US ‘931).
Frenkel for the plasticizer of the data sheet.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see data sheet, Product Description).

Claims 32-34, 36-37 and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214920 to Frenkel in view of U.S. Patent No. 4,698,258 to Harkins et al.
Regarding claim 32:  Frenkel teaches a composition comprising:
(a) a polymer (e.g. polyvinyl chloride/PVC; Frenkel ¶ [0150]); and
(b) a bio-based plasticizer (Frenkel ¶ [0116]).  These compounds have been interpreted to be bio-based because they are derived from vegetable oils.  This bio-based plasticizer is at 10-60 phr (Frenkel ¶ [0188]) which meets the claimed range with sufficient specificity.
Frenkel is silent concerning the composition being formed into a vinyl composition floor tile.  Harkins teaches surface coverings such as floor tiles (Abstract, 1:53-25) made from polyvinyl chloride (PVC) resins that contain plasticizer and stabilizers (Harkins 5:54-62).  Frenkel and Harkins are analogous art in that they are concerned with the same field of endeavor, namely sheet materials formed from plasticized and stabilized PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to shape the invention of Frenkel into a unit such as a floor tile, with the motivation of selling it to make money, since PVC tiles are profitable (Harkins 1:53-65).  It is submitted that Frenkel is suitable Frenkel ¶ [0202]), and the composition of Frenkel would be more environmentally sustainable than that Harkins because the plasticizers are bio-based.
Frenkel is silent concerning the claimed chloro-methoxy fat diethylene glycol dinitrate bio-based plasticizer.  This species of plasticizer is not novel and is known from the chloro methoxy fat diethylene glycol dinitrate sheet dated 10/28/2015 in the IFW.  Frenkel and the chloro methoxy fat diethylene glycol dinitrate sheet are analogous art in that they are concerned with the same field of endeavor, plasticizing PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add to, or to substitute some the plasticizer of Frenkel for the plasticizer of the data sheet through routine experimentation within the claimed range.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see chloro methoxy fat diethylene glycol dinitrate sheet data sheet, Product Description).
Regarding claim 33:  Frenkel teaches the stabilizer at 0.05 to 5 parts by weight (Frenkel ¶ [0168]) which meets the claimed range with sufficient specificity.
Regarding claim 34:  Frenkel teaches barium/fatty acid soap among other species, interpreted to be organobarium since fatty acids are organic; Frenkel ¶ [0166]-[0167]).
Regarding claims 36-37:  Frenkel teaches epoxidized polyglycerides such as epoxidized soybean oil (Frenkel ¶ [0115]).  This compound has been interpreted to be a co-stabilizer as claimed because applicant assigns its definition as such in the instant claim.
Regarding claims 62-63:  Claims 62-63 are product-by-process claims. “Even though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.
The product of claims 62-63 is a bio-based plasticizer derived from a natural oil containing an ester bond due to the reaction with an alcohol.  Although Frenkel does not prepare the claimed materials using a fermentation process, the product of Frenkel reads on the invention as claimed because it is derived from a natural oil (e.g. vegetable oil or fatty acid) in routes A, D, F) and is esterified with an alcohol (e.g. diol in Route A or monoglyceride in Route F).  It is submitted that although Frenkel forms the ester bonds in the natural oils by a method different than the claimed method, the plasticizers of Frenkel read on the claimed plasticizers due to the product-by-process method presently used to claim the present plasticizer.
Regarding claim 64:  Frenkel is silent concerning the claimed chloro-methoxy fat diethylene glycol dinitrate bio-based plasticizer.  The originally filed specification admits that chloro-methoxy fat diethylene glycol dinitrate is prepared by means of fermentation of natural oils to produce fatty acids that undergo a lipid exchange reaction with an alcohol followed by chlorination to form a high molecular weight ester structure (¶ [0016] of US ‘931).
The chloro methoxy fat diethylene glycol dinitrate data sheet indicates that chloro methoxy fat diethylene glycol dinitrate is a plasticizer for PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add to, or to substitute Frenkel for the plasticizer of the data sheet.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see data sheet, Product Description).

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claims 18 and 33 further in view of US 2006/0089436 to Austen.
Regarding claim 29 and 35:  Frenkel does not specify the amount of costabilizer used.  Austen teaches hydrotalcite costabilizers used in an amount of 0.1 to 10 phr (Austen ¶ [0059]), overlapping the claimed range with specificity.  Frenkel and Austen are analogous art in that they are concerned with the same field of endeavor, namely costabilizing PVC with hydrotalcite.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the amount of costabilizer in Frenkel within the claimed range as taught by Austen with the motivation of improving the thermal stability (Austen ¶ [0023]).

Claims 4, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over any of the rejections above, further in view of US 2011/0028631 to Lawson.
The plasticizers of Frenkel have been interpreted to be bio-based and within the claimed ASTM-D6866 method because they are made from biologically derived sources.  This rejection is an alternative to show that using plasticizers with 90+% bio-based content according to the standard is not a novel concept and is obvious to a person having ordinary skill in the art.
Regarding claims 4, 18-21 and 24:  Frenkel is silent regarding the bio-based content according to ASTM-D6866 as claimed.  Lawson teaches plasticizers comprising 90% biobased Lawson ¶ [0063]).  Frenkel and Lawson are analogous art in that they are concerned with the same technical feature, namely plasticizing polymers with bio-based plasticizers.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to use biologically derived elements in making the plasticizers of Frenkel to obtain the claimed ASTM-D6866 of 90+% as claimed.  The motivation in doing so would have been to ensure environmental sustainability and renewability (Lawson ¶ [0004]).

Claims 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214920 to Frenkel in view of U.S. Patent No. 4,698,258 to Harkins et al. and the chloro methoxy fat diethylene glycol dinitrate sheet in the prior art listing received 10/28/2015, as evidenced by the originally filed specification (US 2015/0274931 is referenced herein).
Regarding claim 65:  Frenkel teaches a composition comprising:
(a) a polymer (e.g. polyvinyl chloride/PVC; Frenkel ¶ [0150]);
(b) a non-phthalate bio-based plasticizer (Frenkel ¶ [0116]).  These compounds have been interpreted to be bio-based because they are derived from vegetable oils;
(c) a stabilizer (e.g. a barium/fatty acid soap among other species, interpreted to be organobarium since fatty acids are organic; Frenkel ¶ [0166]-[0167]).
(d) a co-stabilizer (e.g. hydrotalcite co-stabilizers; Frenkel ¶ [0156]-[0165]).
Frenkel does not measure the bio-based content of the plasticizer according to ASTM-D6866 as claimed.  It is submitted that this limitation is inherent, since 100% of the plasticizer in Frenkel comes from biological sources such as vegetable oil and metabolic/biological Frenkel teaches epoxidized polyglycerides such as epoxidized soybean oil (Frenkel ¶ [0115]).
Frenkel is silent concerning the composition being formed into a vinyl composition floor tile.  Harkins teaches surface coverings such as floor tiles (Abstract, 1:53-25) made from polyvinyl chloride (PVC) resins that contain plasticizer and stabilizers (Harkins 5:54-62).  Frenkel and Harkins are analogous art in that they are concerned with the same field of endeavor, namely sheet materials formed from plasticized and stabilized PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to shape the invention of Frenkel into a unit such as a vinyl composition floor tile (a type of surface covering), with the motivation of selling it to make money, since PVC tiles are profitable (Harkins 1:53-65).
The chloro methoxy fat diethylene glycol dinitrate data sheet indicates that chloro methoxy fat diethylene glycol dinitrate is a plasticizer for PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add to, or to substitute some the plasticizer of Frenkel for the plasticizer of the data sheet.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see data sheet, Product Description).
Regarding claim 66:  Frenkel is silent concerning the claimed chloro-methoxy fat diethylene glycol dinitrate bio-based plasticizer.  The originally filed specification admits that chloro-methoxy fat diethylene glycol dinitrate is prepared by means of fermentation of natural oils to produce fatty acids that undergo a lipid exchange reaction with an alcohol followed by chlorination to form a high molecular weight ester structure (¶ [0016] of US ‘931).
Frenkel for the plasticizer of the data sheet.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see data sheet, Product Description).
Regarding claim 67:  Frenkel teaches a composition comprising:
(a) a polymer (e.g. polyvinyl chloride/PVC; Frenkel ¶ [0150]);
(b) a non phthalate bio-based plasticizer (Frenkel ¶ [0116]).  These compounds have been interpreted to be bio-based because they are derived from vegetable oils;
(c) a stabilizer (e.g. a barium/fatty acid soap among other species, interpreted to be organobarium since fatty acids are organic; Frenkel ¶ [0166]-[0167]).
(d) a co-stabilizer (e.g. hydrotalcite co-stabilizers; Frenkel ¶ [0156]-[0165]).
PVC has not been considered to be a bio-based material because it is made from the chlorination of olefins.  The plasticizer in Frenkel is used at 10-60 phr (Frenkel ¶ [0188]) which meets the claimed range with sufficient specificity.  Frenkel does not measure the bio-based content of the plasticizer according to ASTM-D6866 as claimed but the plasticizer in Frenkel has been interpreted to be 100% bio-based because comes from biological sources such as vegetable oil and metabolic/biological byproducts like diols, glycerols and acetates.
Frenkel is silent concerning the composition being formed into a vinyl composition floor tile.  Harkins teaches surface coverings such as floor tiles (Abstract, 1:53-25) made from polyvinyl chloride (PVC) resins that contain plasticizer and stabilizers (Harkins 5:54-62).  Frenkel Harkins are analogous art in that they are concerned with the same field of endeavor, namely sheet materials formed from plasticized and stabilized PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to shape the invention of Frenkel into a unit such as a vinyl composite floor tile (a type of surface covering), with the motivation of selling it to make money, since PVC tiles are profitable (Harkins 1:53-65).
The chloro methoxy fat diethylene glycol dinitrate data sheet indicates that chloro methoxy fat diethylene glycol dinitrate is a plasticizer for PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add to, or to substitute some the plasticizer of Frenkel for the plasticizer of the data sheet.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see data sheet, Product Description).

Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214920 to Frenkel in view of U.S. Patent No. 4,698,258 to Harkins et al. further in view of the chloro methoxy fat diethylene glycol dinitrate sheet in the prior art listing received 10/28/2015, as evidenced by the originally filed specification (US 2015/0274931 is referenced herein).
Regarding claims 68-69:  Frenkel teaches a composition comprising:
(a) a polymer (e.g. polyvinyl chloride/PVC; Frenkel ¶ [0150]);
(b) a non-phthalate bio-based plasticizer (Frenkel ¶ [0116]).  These compounds have been interpreted to be bio-based because they are derived from vegetable oils;
Frenkel ¶ [0166]-[0167]).
(d) a co-stabilizer (e.g. hydrotalcite co-stabilizers; Frenkel ¶ [0156]-[0165]).
PVC has not been considered to be a bio-based material because it is made from the chlorination of olefins.  The plasticizer in Frenkel is used at 10-60 phr (Frenkel ¶ [0188]) which meets the claimed range with sufficient specificity.  Frenkel does not measure the bio-based content of the plasticizer according to ASTM-D6866 as claimed but the plasticizer in Frenkel has been interpreted to be 100% bio-based because comes from biological sources such as vegetable oil and metabolic/biological byproducts like diols, glycerols and acetates.
Frenkel is silent concerning the composition being formed into a vinyl composition floor tile.  Harkins teaches surface coverings such as floor tiles (Abstract, 1:53-25) made from polyvinyl chloride (PVC) resins that contain plasticizer and stabilizers (Harkins 5:54-62).  Frenkel and Harkins are analogous art in that they are concerned with the same field of endeavor, namely sheet materials formed from plasticized and stabilized PVC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to shape the invention of Frenkel into a unit such as a vinyl composite floor tile (a type of surface covering), with the motivation of selling it to make money, since PVC tiles are profitable (Harkins 1:53-65).
Frenkel is silent concerning the claimed chloro-methoxy fat diethylene glycol dinitrate bio-based plasticizer.  The originally filed specification admits that chloro-methoxy fat diethylene glycol dinitrate is prepared by means of fermentation of natural oils to produce fatty acids that undergo a lipid exchange reaction with an alcohol followed by chlorination to form a high molecular weight ester structure (¶ [0016] of US ‘931).
Frenkel for the plasticizer of the data sheet.  The motivation in doing so would have been providing fire resistant, nontoxic and environmentally friendly properties to the composition (see data sheet, Product Description).

Response to Arguments
The following responses are directed to the document entitled “Remarks/Arguments” (pages 14-28) received November 17th, 2020.
A) Applicants’ arguments pertaining to the rejections of claims 35 U.S.C. § 103 as being unpatentable over US 2012/0214920 to Frenkel in view of U.S. Patent No. 4,698,258 to Harkins et al.; the chloro methoxy fat diethylene glycol dinitrate sheet and WO 2013/055961 (Frenkel ‘961) have been considered but have not been found to be persuasive.
	1) On page 14 it is argued that the instant invention is novel/nonobvious for the reason that a non-phthalate plasticizer is used, imparting positive health impacts to humans.
	In response, the claimed chloro-methoxy fat diethylene glycol dinitrate used by applicant is not a patentable feature.  This claimed plasticizer is known from the cited chloro methoxy reference sheet applied in the rejection, for use in PVC, and is specifically used for its nontoxicity and environmentally friendly effect which is analogous to the argument applied by Frenkel has been maintained as being obvious.
	2) On pages 15-16 it is argued that Frenkel in view of the prior art of record does not teach or suggest the combination of PVC plasticized with chloro-methoxy fat diethylene glycol dinitrate.
The claimed chloromethoxy fat diethylene glycol dinitrates are known in the art from the chloromethoxy reference as PVC plasticizers that exhibit non-toxicity.  A person having ordinary skill in the art considering Frenkel would have been motivated to add or substitute the known chloromethoxy plasticizer into Frenkel with the motivation of plasticizing the PVC composition of Frenkel while improving its safety profile.  The instant application does not provide evidence of unexpected results pertaining to the addition of these known PVC plasticizers to a PVC composition.
 3) On page 16 it is argued by applicant that a person having ordinary skill in the art considering Frenkel would not have had motivation to shape Frenkel’s resin into the form of a floor tile. 
In response, PVC floor tiles were common well before the filing of the instant application, as evidenced by PVC floor tiles described in Harkins.  PVC floor tiles are a profitable value-added product (worldwide commercial success; Harkins 1:50-60).  A person having ordinary skill in the art considering a use for the composite of Frenkel in order to make a profit would consider making it into common value-added items that can be sold to a consumer such as a floor tile.  There is no impermissible hindsight being used to fashion a common floor tile from the resin of Frenkel.  The arguments on pages 12-13 pertaining to the sizes of Harkins’s 
4) With regard to arguments on pages 17-18 that Frenkel’s plasticizer is argued to be 100% bio-based, this argument is not persuasive on three fronts.
a) The instant claim language does not require the composition to be 100% bio-based.  Applicant is arguing something that isn’t claimed.
b) The same plasticizer, is known in the art to plasticize PVC, and there is a reasonable motivation to add or substitute it into Frenkel to improve the safety profile.  If this is not considered by applicant to be bio-based, being the same plasticizer, then severe issues of enablement and indefiniteness are raised.
c) “Bio-based” is a product-by-process limitation.  The chloro methoxy fat diethylene glycol dinitrate known from the reference sheet is chemically identical to the claimed plasticizer used by applicant.   
5) The arguments on pages 18-20 that modifying Frenkel with the claimed plasticizer is improper hindsight has been considered but has not been found to be persuasive.  Chloro-methoxy fat diethylene glycol dinitrate PVC resins were known prior to the filing of the instant invention as environmentally friendly and non-toxic.  It is within the skill of a person having ordinary skill in the art to add or substitute this known PVC plasticizer into Frenkel to make the invention safer.
6) With regard to arguments on page 20 concerning the amount of plasticizer, the references show that it is known to a person having ordinary skill in the art to adjust the amount of PVC plasticizer within the claimed range to arrive at an operable 
7) With regard to the argument repeated on page 21 that a person having ordinary skill in the art considering Frenkel would not have had motivation to add the known chloro methoxy plasticizer to Frenkel because Frenkel allegedly requires a specific type of plasticizer, the purpose of a plasticizer is to make a polymer composition more flexible/plastic.  Frenkel does not absolutely require the argued plasticizer.  A person having ordinary skill in the art considering Frenkel would have added or substituted the claimed plasticizer to Frenkel for the same effects observed by applicant, namely to improve the environment/toxicity profile of the composition.
B) The rejections of claims 29 and 35 (see page 22 of Remarks), further in view of Austen (US 2006/0089436) have been considered but have not been found to be persuasive.
Austen shows that it is obvious to add the claimed stabilizers within the claimed amounts to PVC compositions to improve thermal stability.  Applicant has not provided evidence of unexpected results pertaining to the stabilizer.  For these reasons the rejection is maintained.
C) The rejections of claims 4, 18-21 and 24 under 35 U.S.C. § 103 as being unpatentable further in view of Lawson (US 2011/0028631) (see pages 22-23 of Remarks) has been considered but has not been found to be persuasive.
The combination of Frenkel and the chloro methoxy reference sheet clearly sets forth the claimed “biobased” limitation, because the reference sheet uses the same plasticizer as applicant, and for the reasons addressed in section A4) above.
Lawson is further support that it is not novel to use bio-based plasticizers measured according to the claimed ASTM standard.  In addition to the reasons listed in this response, a person having ordinary skill in the art recognizes that bio-based plasticizers are valuable from an environmental sustainability and renewability standpoint (Lawson ¶ [0004]).  Applicant does not have evidence of unexpected results pertaining to the “bio-based” terminology.
D) The rejections of claims 65 and 67 (pages 24-25 of Remarks) has been updated to reflect the amended claim language.  The Office maintains that a person having ordinary skill in the art considering Frenkel would have had motivation to add or substitute the claimed known chloro-methoxy plasticizer into Frenkel’s invention with the motivation of making it less toxic and environmentally safe.
	E) With regards to arguments on pages 26-27, the claimed plasticizer, which is claimed to be bio-based, is known from the chloro-methoxy data sheet and has a clear motivation for incorporation into Frenkel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A SALVITTI/
Primary Examiner, Art Unit 1767